570 So. 2d 1153 (1990)
STATE of Florida, Appellant,
v.
Michael MAUGERI, Appellee.
No. 89-1774.
District Court of Appeal of Florida, Fourth District.
December 19, 1990.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Miles Ferris, Asst. Atty. Gen., West Palm Beach, for appellant.
Richard F. Rendina, Fort Lauderdale, for appellee.
LETTS, Judge.
This cause is affirmed on the authority of State v. Anders, 560 So. 2d 288 (Fla. 4th DCA 1990).
Notwithstanding our decision here, we are not unaware of the question we certified in Hunter v. State, 531 So. 2d 239 (Fla. 4th DCA 1988), nearly two years ago, as yet unanswered. We, therefore, certify the question again adding the additional language which we emphasize:
DOES AN AGREEMENT UNDER SECTION 893.135(4) AS AMENDED, WHEREBY A CONVICTED DRUG TRAFFICKER WILL RECEIVE A SUBSTANTIALLY REDUCED SENTENCE IN EXCHANGE FOR SETTING UP NEW DRUG DEALS, VIOLATE THE HOLDING IN STATE V. GLOSSON, 462 So. 2d 1082 (Fla. 1985)?
AFFIRMED.
DOWNEY J., and McNULTY, JOSEPH P., (Retired), Associate Judge, concur.